


109 HR 6313 IH: To expand the oversight and accounting authority of the

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6313
		IN THE HOUSE OF REPRESENTATIVES
		
			November 13, 2006
			Mr. Skelton (for
			 himself, Mr. Andrews,
			 Mr. Abercrombie,
			 Mrs. Tauscher,
			 Mr. Cooper,
			 Mr. Ortiz,
			 Mr. Smith of Washington,
			 Mr. Larsen of Washington,
			 Ms. Bordallo,
			 Mr. Marshall,
			 Mr. Boren, and
			 Mr. Udall of Colorado) introduced the
			 following bill; which was referred to the Committee on Armed Services, and in
			 addition to the Committee on International
			 Relations, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To expand the oversight and accounting authority of the
		  Office of the Special Inspector General for Iraq Reconstruction over funds
		  appropriated for the Iraq Security Forces Fund and to restore a termination
		  date for the Office based on the percentage of expenditures from the Iraq
		  Relief and Reconstruction Fund and the Iraq Security Forces
		  Fund.
	
	
		1.Office of the Special
			 Inspector General for Iraq Reconstruction
			(a)Additional
			 duties of officeFor purposes
			 of carrying out the duties of the Special Inspector General for Iraq
			 Reconstruction under section 3001(f) of the Emergency Supplemental
			 Appropriations Act for Defense and for the Reconstruction of Iraq and
			 Afghanistan, 2004 (Public Law 108–106; 117 Stat. 1235; 5 U.S.C. App., note to
			 section 8G of Public Law 95–452), any United States funds appropriated or
			 otherwise made available for fiscal year 2007 for the Iraq Security Forces Fund
			 pursuant to the authorization of appropriations in section 1516 of the John
			 Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2440), shall be deemed to be amounts appropriated or
			 otherwise made available to the Iraq Relief and Reconstruction Fund.
			(b)Termination
			 provisionSubsection (o) of
			 section 3001 of the Emergency Supplemental Appropriations Act for Defense and
			 for the Reconstruction of Iraq and Afghanistan, 2004 (Public Law 108–106; 117
			 Stat. 1234; 5 U.S.C. App., note to section 8G of Public Law 95–452), is amended
			 to read as follows:
				
					(o)TerminationThe Office of the Inspector General shall
				terminate on the date that is 10 months after the date, as determined by the
				Secretary of State and the Secretary of Defense, on which both—
						(1)80 percent of the amounts appropriated or
				otherwise made available to the Iraq Relief and Reconstruction Fund by chapter
				2 of title II of this Act and any subsequent law have been expended; and
						(2)80 percent of the amounts appropriated or
				otherwise made available to the Iraq Security Forces Fund pursuant to the
				authorization of appropriations in section 1516 of the John Warner National
				Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
				2440) and any subsequent law have been
				expended.
						.
			
